Appeal from an order of the County Court of Sullivan County made by the Special County Judge on the 31st day of December, 1943, reversing the judgment of a Justice’s Court of the Town of Thompson, made on April 23, 1941, in favor of the plaintiff against the defendant for $52.20, and ordering a new trial, on the ground that the verdict was against the weight of the evidence. The action is for commissions earned by plaintiff, a real estate dealer, in renting defendant’s property. The great weight of the evidence sustains the fact that plaintiff obtained a lessee who was ready, able and willing to rent the premises and that the defendant agreed to rent the same to this lessee and later failed to go through with his agreement. Order reversed on the law and facts, with twenty-five dollars costs and disbursements in this court and with costs in the County Court, and judgment of the Justice’s Court reinstated. All concur.